OPINION — AG — (1) THE PROSCRIPTION CONTAINED IN 20 O.S. 1971 1102 [20-1102] APPLIES TO ANY RETIRED JUDGE OR JUSTICE WHO HAS BEEN APPOINTED OR ELECTED TO ANY POLITICAL OR JUDICIAL OFFICE IN THIS OR ANY OTHER POLITICAL JURISDICTION OF THE UNITED STATES. (2) WHETHER THE LIMITATION ON RETIREMENT COMPENSATION IN 20 O.S. 1971 1102 [20-1102] APPLIES TO RETIRED JUDGES OR JUSTICES WHO ACCEPT EMPLOYMENT AS FEDERAL ADMINISTRATIVE LAW JUDGE IS A QUESTION OF FACT TO BE DETERMINED ON A CASE BY CASE BASIS DEPENDING UPON THE FUNCTIONS OF THE POSITION TO BE PERFORMED BY THE FEDERAL ADMINISTRATIVE LAW JUDGE AND WHETHER THEY CONSTITUTE THE PERFORMANCE OF SOME OF THE SOVEREIGN FUNCTIONS OF GOVERNMENT. CITE: ARTICLE II, SECTION 12, ARTICLE X, SECTION 11, 5 U.S.C.A. 553, 5 U.S.C.A. 554,5 U.S.C.A. 556, 5 U.S.C.A. 557, 5 U.S.C.A. 3105 (RETIREMENT, JUDGES, OFFICERS AND OFFICES) (JOHN F. PERCIVAL)